[Cite as Eagle Realty Invests., Inc. v. Dumon, 2022-Ohio-4106.]



                     IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                      HAMILTON COUNTY, OHIO



 EAGLE REALTY INVESTMENTS, INC.,                       :          APPEAL NOS. C-220087
                                                                                C-220109
 FRONTAGE LODGING                  INVESTOR                                     C-220111
 HOLDINGS, INC.,                                       :          TRIAL NO. A-1901099

     and                                               :
 VAIL HOTEL HOLDINGS ESHV, LLC,
                                                       :              O P I N I O N.
           Plaintiffs-Appellees,
                                                       :
     vs.

 PETER G. DUMON,                                       :

 GRAHAM L. HERSHMAN,
                                                       :
 JULIE A. DUMON,
                                                       :
 MICHAEL S. PAYNE,

 HELMUT A. HORN,                                       :

     and
                                                       :
 JULIE A. DUMON, as Trustee of the
 Julie A. Dumon Trust Dated March 24,                  :
 2006,

           Defendants-Appellants.                      :


Civil Appeals From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed in Part, Reversed in Part, and Case Remanded

Date of Judgment Entry on Appeal: November 18, 2022

Vorys, Sater, Seymour, & Peas LLP, Emily E. St. Cyr, David F. Hine and Eric W.
Richardson, for Plaintiffs-Appellees,
                  OHIO FIRST DISTRICT COURT OF APPEALS



Lindhorst & Dreidame Co., LPA, Bradley McPeek and Michael F. Lyon, for
Defendants-Appellants Peter Dumon and Julie Dumon, Individually and As Trustee
of the Julie A. Dumon Trust Dated March 24, 2006,

Hahn Loesner & Parks, LLP, Daniel A. DeMarco, Christopher B. Wick and Andrew
Y. Schiefer, for Defendants-Appellants Graham Hershman, Michael Payne, and
Helmut Horn.




                                       2
                    OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}    Defendants-appellants Peter Dumon and Julie Dumon, individually

and in her capacity as a trustee of the Julie A. Dumon Trust (collectively “Dumons”),

and defendants-appellants Graham Hershman, Michael Payne, and Helmut Horn

(collectively “Non-Dumons”) challenge the trial court’s judgment in favor of plaintiffs-

appellees Eagle Realty Investments, Inc., (“Eagle”) Frontage Lodging Investor

Holdings, LLC, (“Frontage”) and Vail Hotel Holdings ESHC, LLC, (“Vail Hotel

Holdings”) (collectively “Beneficiaries”). For the following reasons, we affirm the trial

court’s judgment in part, but reverse the trial court’s award of attorney fees and

remand the case for further proceedings.

                              I. Facts and Procedure

       {¶2}   This appeal is the product of a failed attempt to develop a luxury hotel

in Vail, Colorado. While the Dumons and Non-Dumons were experienced developers

and managers in the hospitality industry, they lacked funding. Eagle and Frontage had

capital. So, the Dumons and Non-Dumons entered a joint venture with Eagle and

Frontage to form Vail Hotel Holdings. The parties signed an “Operating Agreement”

to memorialize the joint-venture agreement, which identified Peter Dumon’s LLC as

the managing member of the project. This dispute centers on another agreement—a

“Guaranty of Completion, Budgets Cash Flow and Other Matters” (“Guaranty”), which

was created to induce the Beneficiaries to sign the “Operating Agreement.”

       {¶3}   The Guaranty’s introductory recital provides that Vail Hotel Holdings

“shall enter into a Construction Contract with Haselden Construction, LLC, a Colorado

limited liability company (the “Contractor”), which Construction Contract shall be

a ‘costs plus’ contract subject to a guaranteed maximum price” (“Haselden Recital”).


                                           3
                  OHIO FIRST DISTRICT COURT OF APPEALS



      {¶4}   Relevant here, in Section 2.1 of the Guaranty the Dumons and Non-

Dumons “unconditionally and absolutely guarantee[d]” certain obligations:

      (a)    except as may be excused by an event of Force Majeure,

      Completion of the Project on or before the date that is twenty (20)

      months following the Construction Loan Closing (“Completion

      Date”) in accordance with the requirements of the Plans and Specs, the

      Operating Agreement, and the Construction Loan documents and in

      compliance with any and all applicable laws and requirements of all

      government authorities having jurisdiction over the project, free and

      clear of all liens, claims, encumbrances and rights of others (other than

      liens created by the Construction Loan documents and real estate taxes

      not yet due and payable);

      (b)    the timely payment of all costs of Completion * * * for an amount

      equal to or less than Thirty-Three Million, Nine Hundred Ninety-Seven

      Thousand Six Hundred Ninety-four Dollars ($33,997,694) (without

      using any of the funds of the Company to pay the amount, if any, by

      which the total of such costs exceeds the Guaranteed Maximum Price);

                                        ***

      (h)    the payment on demand of all Enforcement Costs (as hereinafter

      defined).

      “Enforcement Costs” mean all costs incurred by Beneficiaries under

      Section 6 as well as reasonable attorneys’ and paralegals’ fees, including

      the cost of inside attorneys and paralegals, costs and expenses and all

      court costs and costs of appeal actually incurred by Beneficiaries in


                                          4
                    OHIO FIRST DISTRICT COURT OF APPEALS



       collecting any amount due Beneficiaries under this Guaranty or in

       prosecuting any action against Guarantors with respect to all or any part

       of the Guaranty Obligations.

       {¶5}   In 2016, the Dumons and Non-Dumons signed a “Reaffirmation of

Guaranty” (“Reaffirmation”) to “reaffirm their respective obligations under the

Guaranty” to induce Eagle and Frontage to explore potential transactions related to

their interests in Vail Hotel Holdings. Specifically, the Dumons and Non-Dumons

“acknowledge[d] and agree[d] that all of the terms, conditions, waivers, consents, and

covenants in the Guaranty remain unaltered and in full force and effect, and that the

Guaranty is a legal, valid and binding obligation.”

       {¶6}   But the development stalled and in 2019 the Beneficiaries sued the

Dumons and Non-Dumons, alleging a breach of the Guaranty and requesting damages

and attorney fees. Following two hearings, the trial court granted the Beneficiaries’

summary-judgment motion and awarded $9,905,199.77 in damages, plus

prejudgment interest and attorney fees. The trial court determined that the Guaranty

was valid, enforceable, and unambiguous, and that the Dumons and Non-Dumons

breached the agreement by failing to perform their obligations under the Guaranty. In

addition, the trial court found the request for attorney fees reasonable. Relevant here,

the trial court denied as moot the Non-Dumons’ motion to amend their answer to

include the nonoccurrence of a condition precedent as a defense. Furthermore, the

trial court denied the Dumons’ motion to strike an affidavit submitted to the court by

the Beneficiaries in support of their request for attorney fees.

       {¶7}   The Dumons and Non-Dumons filed appeals, which we consolidated.




                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS



                               II. Law and Analysis

       {¶8}   The Dumons challenge the trial court’s judgment in two assignments of

error. For their part, the Non-Dumons raise three assignments of error. For clarity and

ease of analysis, we consider some arguments together. We review the trial court’s

grant of summary judgment de novo. Wsb Rehab. Servs. v. Cent. Accounting Sys., 1st

Dist. Hamilton Nos. C-210454 and C-210467, 2022-Ohio-2160, ¶ 22. Summary

judgment is proper if there are no issues of material fact, and, construing the evidence

most strongly in favor of the nonmoving party, the moving party is entitled to

judgment as a matter of law. Civ.R. 56(C).

                                         The Guaranty

       {¶9}   The trial court’s entry of summary judgment in favor of the Beneficiaries

was proper if 1.) a valid contract existed, 2.) the Dumons and Non-Dumons failed to

perform when performance was due, and 3.) the Beneficiaries suffered damages or

losses as a result. Gilman v. Physna, LLC, 1st Dist. Hamilton No. C-200457, 2021-

Ohio-3575, ¶ 17, citing Lucarell v. Nationwide Mut. Ins. Co., 152 Ohio St.3d 453, 2018-

Ohio-15, 97 N.E.3d 458, ¶ 41. “Where the facts are undisputed and the only question

to be resolved is whether a breach of contract occurred, a question of law exists for the

court to decide.” Stephan Business Ents. v. Lamar Outdoor Advertising Co., 1st Dist.

Hamilton No. C-070373, 2008-Ohio-954, ¶ 16.

       1. Conditions Precedent

       {¶10} In their first assignment of error, the Dumons raise an issue of contract

interpretation, arguing that the nonoccurrence of an alleged condition precedent

excused their obligations under the Guaranty. The Non-Dumons argue the same in




                                             6
                    OHIO FIRST DISTRICT COURT OF APPEALS



their first assignment of error. We review the meaning of a contract de novo. Groen v.

Children’s Hosp. Med. Ctr., 2012-Ohio-2815, 972 N.E.2d 648, ¶ 19 (1st Dist.).

       {¶11} The Dumons and Non-Dumons maintain that the plain and

unambiguous language of the Haselden Recital, which provided that Vail Hotel

Holdings “shall enter into a Construction Contract with Haselden Construction, LLC,

a Colorado limited liability company,” constituted a condition precedent. In a contract,

a condition precedent “is an act or event that must occur before performance

obligations arise.” Gilman at ¶ 19, citing Transtar Elec., Inc. v. A.E.M. Elec. Servs.

Corp., 140 Ohio St.3d 193, 2014-Ohio-3095, 16 N.E.3d 645, ¶ 22. The nonoccurrence

of a condition precedent “excuses performance under the contract and is a defense to

a breach-of-contract claim.” Id. The parties agree that a construction contract with

Haselden never materialized. The Dumons and Non-Dumons contend that their

obligations under the Guaranty were never triggered because Haselden was never

involved in the project.

       {¶12} In contract law, conditions precedent are disfavored and “will not be

found unless the agreement plainly shows an intent to the contrary.” City of Westlake

v. VWS, Inc., 8th Dist. Cuyahoga No. 100180, 2014-Ohio-1833, ¶ 24, quoting

Campbell v. George J. Igel & Co., 2013-Ohio-3584, 3 N.E.3d 219 ¶ 13 (4th Dist.). Any

interpretation of the Haselden Recital must “give effect to the intent of the parties.”

Transtar at ¶ 9. To determine the parties’ intent, we consider “ ‘the language of a

particular provision, the language of an entire agreement, or the subject matter of an

agreement.’ ” Campbell at ¶ 13, quoting Adkins v. Bratcher, 4th Dist. Washington No.

07CA55, 2009-Ohio-42, ¶ 32, quoting Hiatt v. Giles, 2d Dist. Darke No. 1662, 2005-

Ohio-6536, ¶ 23. As always, we are instructed to avoid any interpretation of a contract


                                           7
                   OHIO FIRST DISTRICT COURT OF APPEALS



that would render terms or provisions superfluous or meaningless. See Bates v. Bates,

7th Dist. Noble No. 21 No. 0482, 2022-Ohio-1055, ¶ 38, citing Fifth Third Mtge. Co.

v. Rankin, 4th Dist. Pickaway No. 10CA45, 2011-Ohio-2757, ¶ 24, citing Capital City

Community Urban Redev. Corp. v. City of Columbus, 10th Dist. Franklin No. 08AP-

769, 2009-Ohio-6835, ¶ 30.

       {¶13} As evidence of the parties’ intent, the Dumons contend that the

“Operating Agreement” incorporated an estimate from Haselden and, the Dumons

argue, the project could not move forward without Haselden as the contractor. Indeed,

the Guaranty incorporated the “Operating Agreement’s” definitions to define any

capitalized, but undefined, words in the Guaranty. The Dumons point to the first

obligation listed, which guaranteed the “Completion of the Project” within 20 months

of the closing of the “Construction Loan.” Relevant here, the “Operating Agreement”

defined “Completion” as the point in time when Vail Hotel Holdings received “final

waivers and releases of liens from the Contractor,” and “Contractor” is defined as

Haselden. To this end, the Dumons argue that the execution of a construction contract

with Haselden was necessary to trigger their obligations under the Guaranty.

       {¶14} But interpreting the Haselden Recital as a condition precedent would

render other provisions of the Guaranty meaningless. See Bates at ¶ 38. Provisions of

a contract should not be read in a vacuum; rather, “we must construe the contract as

a whole.” Wall v. Kroger Co., 1st Dist. Hamilton No. C-140355, 2015-Ohio-734, ¶ 13.

Consider Section 2.1, which delineates obligations of the Dumons and Non-Dumons.

In that provision of the Guaranty, the Dumons and Non Dumons “unconditionally and

absolutely guarantee” their obligations. When we construe the Guaranty as a whole,




                                         8
                    OHIO FIRST DISTRICT COURT OF APPEALS



the Guaranty makes clear that the obligations were not contingent upon the execution

of a construction contract with Haselden.

       {¶15} The Beneficiaries argue that the Dumons and Non-Dumons waived

their rights to assert the failure of a condition precedent. We agree because guarantors

cannot assert defenses that they have waived. O’Brien v. Ravenswood Apts., Ltd., 169

Ohio App.3d 233, 2006-Ohio-5264, 862 N.E.2d 549, ¶ 29 (1st Dist.); see Kraft Elec.

Contr., Inc. v. Lori A. Daniels Irrevocable Trust, 2019-Ohio-2029, 136 N.E.3d 951,

¶ 24 (1st Dist.). A condition precedent may be waived “ ‘expressly or by implication.’ ”

Corey v. Big Run Indus. Park, LLC, 10th Dist. Franklin No. 09AP-176, 2009-Ohio-

5129, ¶ 18, quoting Mangan v. Prima Constr., Inc., 1st Dist. Hamilton No. C-860234,

1987 Ohio App. LEXIS 6375 (Apr. 8, 1987). A party may waive a contractual right

through a voluntary or intentional “ ‘act inconsistent with claiming it.’ ” Baughman v.

State Farm Mut. Auto. Ins. Co., 160 Ohio App.3d 642, 2005-Ohio-1948, 828 N.E.2d

211, ¶ 9 (9th Dist.), quoting Marfield v. Cincinnati, D&T Traction Co., 111 Ohio St. 139,

144, 144 N.E. 689 (1924).

       {¶16} The actions of the parties demonstrate that contracting with Haselden

was not necessary to trigger the Guaranty’s obligations. As this court has explained,

“[C]ommunications between the parties after the agreement’s execution often

constitute valuable evidence as to how both parties understood and implemented the

agreement.” Kraft at ¶ 16. The Dumons acknowledged in their brief that six months

after the Guaranty was signed, Peter Dumon, as the managing member of Vail Hotel

Holdings, and the Beneficiaries agreed to consider substitute contractors. The

evidence in the record indicates that Eagle informed Peter Dumon that the project

needed to move forward with Haselden or another contractor. Indeed, Eagle told Peter


                                            9
                    OHIO FIRST DISTRICT COURT OF APPEALS



Dumon, “we must select one of the two contractors and move forward with

construction.”

       {¶17} Then in 2016, the Dumons and Non-Dumons signed the Reaffirmation

and agreed “that all of the terms, conditions, waivers, consents, and covenants in the

Guaranty remain unaltered and in full force and effect, and that the Guaranty is a legal,

valid and binding obligation of such.” The Reaffirmation provided that the Dumons

and Non-Dumons had “no defenses or set offs against any Beneficiary, its officers,

directors, employees, agents or attorneys, with respect to the Guaranty.”

       {¶18} At a minimum, these acts demonstrate an understanding by the parties

that the Guaranty obligations were unqualified and unconditional. While the Non-

Dumons argue that Peter Dumons’ actions were impermissibly considered by the trial

court as parol evidence, this court recently rejected a similar argument in Kraft as a

“misunderstanding of the parol evidence rule, which endeavors to preserve the

integrity of written agreements by prohibiting modification with evidence of prior or

contemporaneous writings.” Kraft, 2019-Ohio-2029, 136 N.E.3d 951, at ¶ 16.

       {¶19} For these reasons, we hold that the language of the Guaranty and

subsequent acts of the parties show that a Haselden contract was not a condition

precedent to the Guaranty obligations. Moreover, the Dumons and Non-Dumons

waived the non-occurrence of a condition precedent as a defense to their obligations

in the Guaranty. We overrule the Non-Dumons’ first assignment of error.

       2. Breach of the Guaranty

       {¶20} In their second assignment of error, the Non-Dumons challenge the trial

court’s award of damages to the Beneficiaries for their equity contributions and argue

that the damages exceeded the scope of the Guaranty. Likewise, the Dumons argue


                                           10
                    OHIO FIRST DISTRICT COURT OF APPEALS



that the Beneficiaries failed to connect the equity contributions to the obligations

listed in the Guaranty. Specifically, both the Dumons and Non-Dumons assert that the

Beneficiaries’ equity contributions were not listed in Section 2.1 of the Guaranty, which

identified the obligations of the Dumons and Non-Dumons. The trial court ruled that

“Plaintiffs performed their obligations under contract; that Defendants did not

perform their obligations under contract and breached the same; that Plaintiffs have

suffered compensatory damages as a result of Defendants’ breaches.”

       {¶21} In response, the Beneficiaries argue that the equity payments were

discussed in the Guaranty. We agree. The Guaranty’s recitals stated that Eagle and

Frontage agreed “to make certain equity contributions to the Company.” Section 2.2

provided that “[a]mounts distributed or repaid to and re-contributed or re-advanced

by Beneficiaries will be guaranteed to the same extent as original obligations.” The

Guaranty was signed “to induce Eagle and [Frontage] to agree to make the [equity]

[c]ontributions.” The Beneficiaries contributed “$10,534,848.93 in equity payments”

from October 2014 to February 2015. At the February hearing, the trial court ruled

that the equity contributions were recoverable as compensatory damages.

       {¶22} Still more, the trial court’s award of compensatory damages was proper.

Compensatory damages awarded for a breach of contract are limited to actual loss for

the purpose of placing “ ‘the injured party in as good a position as it would have been

but for the breach.’ ” Evans Landscaping, Inc. v. Grubb, 1st Dist. Hamilton No. C-

090139, 2009-Ohio-6645, ¶ 12, quoting Textron Fin. Corp. v. Nationwide Mut. Ins.

Co., 115 Ohio App.3d 137, 144, 684 N.E.2d 1261 (9th Dist.1996). The damages awarded

“must correspond to injuries resulting from the breach.” Textron at 144. The party in

breach of the contract “must pay damages equivalent to the total harm suffered, even


                                           11
                    OHIO FIRST DISTRICT COURT OF APPEALS



if factors other than the breach contributed to causing that harm.” Claris, Ltd. v. Hotel

Dev. Servs., LLC, 2018-Ohio-2602, 104 N.E.3d 1076, ¶ 40 (10th Dist.), citing 2 Perillo,

Corbin on Contracts, Section 55.9, at 31 (Rev.Ed.2005). As the Beneficiaries point out,

damages awarded for a breach of contract are proper if the damages are the “natural

or probable consequences of the breach.” Thompson Thrift Constr. v. Lynn, 5th Dist.

Delaware No. 15 CAE 10 004, 2016-Ohio-1530, ¶ 100.

       {¶23} The record is clear that the Beneficiaries contributed $10,534,848.93 as

of February 2015. Approximately $8,400,000 was allocated to purchase the land for

the project. Under the Guaranty, the Dumons and Non-Dumons were obligated to

“complete” the project within a 20-month period following the closing of the

construction loan. While the Guaranty required the project to be completed “free and

clear of all liens, claims, encumbrances, and rights of others,” several mechanics liens

were filed against the project. Ultimately, they failed to complete the project. The

damages were the natural and probable consequences of the breach. The trial court’s

award of compensatory damages was proper, and we overrule the Non-Dumons’

second assignment of error.

       3. Prejudgment Interest

       {¶24} Finally, the Dumons maintain that the trial court erroneously awarded

prejudgment interest without making a factual determination as to when the

prejudgment interest began to accrue and without identifying an interest rate.

       {¶25} Prejudgment interest “acts as compensation and serves ultimately to

make the aggrieved party whole.” Royal Elec. Constr. Corp. v. Ohio State Univ., 73

Ohio St.3d 110, 117, 652 N.E.2d 687 (1995). When a trial court awards damages for a

breach of contract, R.C. 1343.03(A) provides that “the creditor is entitled to interest at


                                           12
                    OHIO FIRST DISTRICT COURT OF APPEALS



the rate per annum determined pursuant to section 5703.47 of the Revised Code,

unless a written contract provides a different rate of interest in relation to the money.”

Under R.C. 1343.03(A), a party granted judgment on a breach-of-contract claim “is

entitled to prejudgment interest as a matter of law.” Ronald J. Solomon, D.D.S., Inc.

v. Davisson, 2018-Ohio-2011, 113 N.E.3d 1003, ¶ 7 (1st Dist.). Yet, a trial court must

determine “when the debt became due and payable and calculate the amount of

interest due.” Thompson Farms, Inc. v. Estate of Thompson, 7th Dist. Columbiana

No. 20 CO 0014, 2021-Ohio-2364, ¶ 100, quoting Landis v. Grange Mut. Ins. Co., 82

Ohio St.3d 339, 342, 695 N.E.2d 1140 (1998). Determining the date when the debt

became due is a factual determination made by the court. Solomon at ¶ 8.

       {¶26} The trial court ordered the Dumons and Non-Dumons to pay

“$9,905,199.77, plus costs, pre-judgment interest running from May 24, 2018.” The

Dumons maintain that the record fails to support the trial court’s choice of accrual

date for prejudgment interest. But a review of the record makes clear that Eagle and

Frontage sent a demand letter requesting $11,293,909.55, dated May 16, 2018, to the

Dumons and Non-Dumons. The letter imposed a May 23 deadline to consent to the

payments. The trial court’s finding that prejudgment interest began accruing on May

24, 2018, corresponds with the deadline and was therefore proper.

       {¶27} Turning to the appropriate interest rate, R.C. 1343.03(A) and 5703.47

establish a default statutory rate for prejudgment interest. Dix Rd. Property Mgt. LLC

v. Thomas, 12th Dist. Butler No. CA2019-07-126, 2019-Ohio-5366, ¶ 10. Under R.C.

5703.47, “the statutory interest rate for judgment is calculated annually based on the

federal short-term interest rate, rounded to the nearest whole number, plus three

percent.” Yet, the statutory interest rate does not apply where the parties have a


                                           13
                   OHIO FIRST DISTRICT COURT OF APPEALS



written contract that “provide[s] a rate of interest with respect to money that becomes

due and payable.” Solomon at ¶ 5, quoting Hobart Bros. Co. v. Welding Supply Serv.,

Inc., 21 Ohio App.3d 142, 144, 486 N.E.2d 1229 (10th Dist.1985).

       {¶28} The Guaranty does not provide an interest rate. Therefore, the trial

court had no reason to deviate from the statutory rate under R.C. 1343.03(A) and

5703.47. In short, the trial court’s compensatory-damages award arising out of the

Beneficiaries’ equity payments was within the scope of the Guaranty. The trial court’s

determination that prejudgment interest began accruing on May 24, 2018, was

supported by the record and the default statutory rate established by R.C. 1343.03 and

5703.47 applies. Therefore, we overrule the Dumons’ first assignment of error.

                                    Attorney Fees

       {¶29} The Dumons’ second assignment of error challenges the trial court’s

award of attorney fees. Specifically, they maintain that the trial court abused its

discretion when it denied their motion to strike the affidavit of Eric W. Richardson, a

partner at Vorys, Sater, Seymour and Pease, LLP, which the Beneficiaries attached to

their motion for summary judgment in support of their request for attorney fees. The

trial court found that “Plaintiffs’ attorney’s fees are reasonable” and awarded the

Beneficiaries “reasonable costs and attorneys’ fees incurred in collecting this

judgment.” We review an award of attorney fees for an abuse of discretion. Kitchens v.

Ruff, 2022-Ohio-1378, 188 N.E.3d 684, ¶ 11 (1st Dist.).

       {¶30} As a general rule, attorney fees are not recoverable in contract actions.

Wright v. Fleming, 1st Dist. Hamilton No. C-070121, 2008-Ohio-1435, ¶ 5, quoting

Keal v. Day, 164 Ohio App.3d 21, 2005-Ohio-5551, 840 N.E.2d 1139, ¶ 5 (1st Dist.).

But a prevailing party may recover attorney fees under a specific provision in a


                                          14
                    OHIO FIRST DISTRICT COURT OF APPEALS



contract. Kitchens at ¶ 12. The Guaranty required the Dumons and Non-Dumons to

cover “enforcement costs,” which included

       reasonable attorneys’ fees and paralegals’ fees, including the cost of

       inside attorneys and paralegals, costs expenses and all court costs of

       appeal actually incurred by Beneficiaries in collecting any amount due

       Beneficiaries under this Guaranty or in prosecuting any action against

       Guarantors with respect to all or any part of the Guaranty Obligations.

       {¶31} A party requesting attorney fees must show that the requested fees are

reasonable. Wsb Rehab. Servs., 1st Dist. Hamilton Nos. C-210454 and C-210467,

2022-Ohio-2160, at ¶ 44, quoting Metron Nutraceuticals, L.L.C. v. Thomas, 8th Dist.

Cuyahoga No. 110280, 2022-Ohio-79, ¶ 36. Determining “ ‘ “what is reasonable” ’ ”

presents a question of fact. Mann v. Mendez, 9th Dist. Lorain No. 04CA008562, 2005-

Ohio-3114, ¶ 22, quoting Kimball v. Austin, 9th Dist. Lorain No. 01CA007760, 2001

Ohio App. LEXIS 3384, *3-4, (Aug. 1, 2001), quoting Madden v. Madden, 2d Dist.

Montgomery No. 15576, 1996 Ohio App. LEXIS 2557, *11 (June 14, 1996).

       {¶32} In support of the request for attorney fees, the Richardson affidavit

provided, based on his personal knowledge, that four Vorys attorneys worked 1,414.7

total hours as of February 28, 2021, resulting in $471,259.50 billed for attorney fees.

Richardson stated that the billing practices, fees, and costs were reasonable and fair.

Under Civ.R. 56(E), supporting affidavits “shall be made on personal knowledge, shall

set forth such facts as would be admissible in evidence, and shall show affirmatively

that the affiant is competent to testify to the matters stated in the affidavit.” When an

affidavit references a document, “[s]worn or certified copies of all papers or parts

thereof referred to in an affidavit shall be attached.” Civ.R. 56(E). Here, the


                                           15
                    OHIO FIRST DISTRICT COURT OF APPEALS



Richardson affidavit referenced the billing records to establish the total amount of

attorney fees incurred by the Beneficiaries related to this lawsuit.

       {¶33} A trial court “may permit affidavits to be supplemented” by further

affidavits under Civ.R. 56(E). Following a hearing in which the trial court granted

summary judgment in favor of the Beneficiaries, the Beneficiaries filed a “Notice of

Supplementation,” which requested an additional $297,118.50 for 929.80 hours of

work by Vorys attorneys beginning on March 1, 2021. The Beneficiaries attached a

second Richardson affidavit and attached a “Statement of Services and

Disbursements” from Vorys, which identified the attorneys who worked on the

Beneficiaries’ case, the description of the work they performed, the date, and the hours

the work was performed. Therefore, we hold that the affidavits attached to the

attorney-fee requests satisfied Civ.R. 56(E), and the trial court’s decision to deny the

Dumons’ motion to strike the Richardson affidavit was proper.

       {¶34} But when attorney fees are disputed as unreasonable, “there should be

a trial.” Wsb Rehab. Servs., 1st Dist. Hamilton Nos. C-210454 and C-210467, 2022-

Ohio-2160, at ¶ 44, citing World Metals Inc. v. AGA Gas, Inc., 142 Ohio App.3d 283,

755 N.E.2d 434 (9th Dist.2001). The Dumons filed a motion to sever the Beneficiaries’

request for attorney fees and argued for a separate hearing to determine the

reasonableness of the Beneficiaries’ claimed fees. The Dumons disputed the

reasonableness of the claimed attorney fees. At the December hearing, the Dumons

repeated their request to sever the attorney-fee issue and hold a hearing on the

attorney-fee issue after the breach-of-contract claim was decided. The Dumons

asserted that a hearing was necessary to “talk about whether certain fees were

reasonable or not” and that the issue “shouldn’t be handled through an affidavit.”


                                           16
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶35} Because the attorney fees were disputed in this case, the trial court

should have held a hearing on that issue. Some factors to consider when determining

whether attorney fees are reasonable include “(1) time and labor, novelty of issues

raised, and necessary skill to pursue the course of action; (2) customary fees in the

locality for similar legal services; (3) result obtained; and (4) experience, reputation

and ability of counsel.” Benton Village Condominium Owners Assn. v. Bridge, 8th

Dist. Cuyahoga No. 106892, 2018-Ohio-4896, ¶ 29, citing Bolek v. Miller-McNeal, 8th

Dist. Cuyahoga No. 103320, 2016-Ohio-1383, citing Pyle v. Pyle, 11 Ohio App.3d 31,

35, 463 N.E.2d 98 (8th Dist.1983).

       {¶36} Consequently, we hold that the trial court abused its discretion when it

granted the Beneficiaries’ request for attorney fees without holding a hearing. The

Dumons’ second assignment of error is sustained.

                                   Motion to Amend

       {¶37} Finally, in their third assignment of error, the Non-Dumons argue that

the trial court abused its discretion when it denied their motion to amend their answer.

In their 2019 answer, the Non-Dumons failed to assert the failure of a condition

precedent as a defense. In 2021, two months after the Beneficiaries and Non-Dumons

filed competing motions for summary judgment, the Non-Dumons moved to amend

their answer to include the failure of a condition precedent as a defense. The trial court

denied the motion. We review the trial court’s ruling for an abuse of discretion.

Henderson v. Dewine, 1st Dist. Hamilton No. C-210201, 2022-Ohio-1025, ¶ 15.

       {¶38} Under Civ.R. 15(A), a party “may amend his pleading only by leave of

court or by written consent of the adverse party. Leave of court shall be freely given

when justice so requires.” While leave should be freely given, “the trial court should


                                           17
                      OHIO FIRST DISTRICT COURT OF APPEALS



consider ‘whether the movant made a prima facie showing of support for the new

matters sought to be pleaded, the timeliness of the motion, and whether the proposed

amendment would prejudice the opposing party.’ ” Henderson at ¶ 15, quoting Maas

v. Maas, 2020-Ohio-5160, 161 N.E.3d 863, ¶ 84 (1st Dist.). Denying a motion to amend

is proper “when the amendment sought would be futile.” Id. at ¶ 16.

       {¶39} The Non-Dumons’ motion for leave to amend was untimely. See

McConaughy v. Boswell Oil Co., 126 Ohio App.3d 820, 831, 711 N.E.2d 719 (1st

Dist.1998) (no abuse of discretion where a party “moved for amendment after the

completion of discovery and after cross-motions for summary judgment had been

filed.”). And because the Guaranty did not contain a condition precedent, the

amendment would have been futile. The trial court did not abuse its discretion and we

overrule the Non-Dumons’ third assignment of error.

                                     III. Conclusion

       {¶40} For the reasons stated, we overrule the Dumons’ first assignment of

error and the Non-Dumons’ first, second, and third assignments of error. But we

sustain the Dumons’ second assignment of error. We reverse the trial court’s award of

attorney fees and remand this case to the trial court to hold a hearing to determine

whether the Beneficiaries’ requested attorney fees are reasonable.



                       Judgment affirmed in part, reversed in part, and case remanded.

BERGERON, P.J., and WINKLER, J., concur.

Please note:

               The court has recorded its entry on the date of the release of this opinion.




                                             18